United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-40149
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE BECERRA-RODRIGUEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-02-CR-474-1
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Becerra-Rodriguez appeals the sentence he received

after he pleaded guilty to being an alien unlawfully present in

the United States subsequent to deportation following conviction

for an aggravated felony.    The prior felony conviction involved

the transportation of aliens, and the district court used it to

increase Rodriguez’s base offense level.

     Rodriguez argues that the district court erred when it

increased his sentence under U.S.S.G. § 2L1.2(b)(1)(A)(vii)

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40149
                                 -2-

because transporting undocumented aliens is not equivalent to

alien smuggling for purposes of that guideline.   Rodriguez

correctly acknowledges that this issue if foreclosed by this

court’s decision in United States v. Solis-Campozano, 312 F.3d

164 (5th Cir. 2002), cert. denied, 123 S. Ct. 1311 (2003), which

held that the term “smuggling” for purposes of § 2L1.2(b)(1)(A)

includes “transporting” aliens within the United States.

     Rodriguez also argues that the district court erred when it

looked beyond the indictment charging him with transporting

aliens and considered information in his presentence report to

increase his sentence under § 2L1.2(b)(1)(A)(vii).   This issue is

likewise foreclosed.   United States v. Sanchez-Garcia, 319 F.3d

677, 678 (5th Cir. 2003).

     The judgment of the district court is AFFIRMED.   Rodriguez’s

motion to supplement the record is DENIED.